Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 1 of 9425/2019 01:36:02pm

Fill in this information to identify your case:

Debter 1 JESSICA M. BRINKLEY

First Name Middle Name Last Name Check if this is:

Debtor 2 JOSHUA E. BRINKLEY a
(Spouse, if filing) First Name Middle Name Last Name fz] An amended filing

 

( A supplement showing postpetition

i tes B the: DISTRICT OF NEVADA
ea eco — chapter 13 income as of the following date:

Case number 19-50214
(if known)

Official Form 1061
Schedule I: Your Income 12/15

MM /DD/YYYY

 

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse Is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one
job, attach a separate page Employment status ( Emptoyed Employed
with information about Not employed (1 Not employed
additional employers.

ne Occupation UNEMPLOYED TRUCK DRIVER
Include part-time, seasonal,
or self-employed work. Employer's name CENTRAL TRANSPORT
Occupation may include = Emptoyer's address 1450 FRANKLIN ST.
Student or homemaker, if it Number Street Number Street
applies.

SPARKS NV 89431
City State Zip Code City State Zip Code
How long employed there? 2 YRS

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unlass you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

 

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all 2, $0.00 $5,681.39
payroll deductions). If not paid monthly, calculate what the monthly wage
would be.
3. Estimate and list monthly overtime pay. 3. 4 $0.00 $0.00
4. Calculate gross income. Add line 2 + line 3. 4. $0.00 $5,681.39

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 2 of 95/2019 01:36:02pm

Debtor! JESSICA M, BRINKLEY

 

 

 

 

 

 

 

 

 

 

 

Debtor? = JOSHUA E. BRINKLEY Case number (if known) 19-50214
For Debtor 1 For Debtor 2 or
non-tiling spouse
Copy line 4 here . oo ” . we D4. $0.00 $5,681.39
5. List all payroll deductions:
Sa. Tax, Medicare, and Social Security deductions 5a. $0.00 $1,045.59
5b. Mandatory contributions for retirement plans 5b. $0.00 $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00 $0.00
$d. Required repayments of retirement fund loans 5d. $0.00 $0.00
Se. Insurance 5e. $0.00 $320.67
5f. Domestic support obligations 5f. $0.00 $0.00
5g. Union dues 59. $0.00 $0.00
Sh. Other deductions.
Specify: 5h.+ $6.00 $0.00

 

 

6. Add the payroll deductions. Addlines5a+5b+5¢+5d+5e+5f+ 6, $0.00 $1,366.26
5g + 5h.

 

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.7. $0.00 $4,315.13
8. List all other Income regularly received:
8a. Net income from rental property and from operating a 8a, $0.00 $0.00

 

business, profession, or farm

Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses, and
the total monthly net income.

8b, Interest and dividends 8b. $0.00 $0.00

8c. Family support payments that you, a non-filing spouse, or a 8c. $0.00 $0.00
dependent regutarly receive

 

 

Include alimony, spousal support, child support, maintenance,
divorce settlament, and property settlement.

8d. Unemployment compensation 8d. $0.00 $0.00
8e. Social Security 8e. $0.00 $0.00
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) or any non-

cash assistance thal you receive, such as food stamps

(benefits under the Supplemental Nutrition Assistance Program)

or housing subsidies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specify: ef. $0.00 $0.00
8g. Pension or retirement income 8g. $0.00 $0.00
8h. Other monthly income.
Specify: Bh.y $0.00 $0.00
9. Add allother income. Add lines 8a + 8b + 8c + 8d + Be+8f+8g+8h. 9. $0.00 $0.00
10. Calculate monthly income. Add line 7 + line 9. 10. $0.00 | + $4,315.13 |= $4,315.13
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-tiling spouse.

 

11, State all other regular contributions to the ekpenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expanses listed in Schedule J.

 

 

 

 

 

Specify: 1. + $0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly 12. $4,315.13

income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,

if it applies. Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

CF No. DUE TO HER HEALTH AND HER DAUGHTER'S HEALTH ISSUES, THE DEBTOR LEFT HER EMPLOYMENT.
Yes. Explain:

 

 

Official Form 1061 Schedule |: Your Income page 2
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 3 of 79/2019 01:36:02pm

Fill in this information to identify your case:

Check if this is:

 

 

 

 

 

 

Debtor 1 JESSICA M. BRINKLEY An amended filing
First Name Middle Name Last Name o A supplement showing postpetition
Debtor 2 JOSHUA E. BRINKLEY ea ne rican at
(Spouse, if filing) First Name Middle Name Last Name following date:
United States Bankruptcy Court for the: DISTRICT OF NEVADA MM/DD/YYYY
Case number 19-50214
(if known)
Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

Describe Your Household

1. Is this a joint case?

[1 No. Goto tine 2,
1 Yes. Does Debtor 2 live in a separate household?

O} No

f¥] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? O No

 

 

 

 

 

 

: ar i Dependent's relationship to Dependent's Does dependent
Do not list Debtor 1 and 4 ee eee Debtor 1 or Debtor 2 age live with you?
Debtor2. 2 ti(<é‘éw~«~ét*é*é;#C*C*;*#é# OR @athH dependent... csstseneee
DAUGHTER 16 a vO
Do not state the dependents’ N
names. CJ No
DJ Yes
[J No
DO Yes
OO No
Ci Yes
O No
Ol Yes
3. Do your expenses include No
expenses of people other than Ol Yes

yourself and your dependents?

el Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. 4. $1,550.00

Include first mortgage payments and any rent for the ground or Ict.
If not included in line 4:

 

4a. Reat estate taxes 4a.
4b. Property, homeowner's, or renter’s insurance 4b. $20.00
4c. Home maintenance, repair, and upkeep expenses 4c.
4d. Homeowner's association or condominium dues 4d.

Official Form 106J Schedule J: Your Expenses page 1
Case 19-50214-btb Doci7 Entered 04/25/19 13:53:30 Page 4 of “H#5/2019 01:36:02pm

Debtor 1 JESSICA M. BRINKLEY
Debtor 2 JOSHUA E. BRINKLEY Case number (if known) 19-50214

 

Your expenses

 

 

 

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a. $150.00
6b. Water, sewer, garbage collection Gb. $100.00
6c. Telephone, cell phone, Internet, satellite, and 6c. $260.00
cable services
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7, $500.00
8. Childcare and children's education costs 8. $20.00
9. Clothing, laundry, and dry cleaning (See continuation sheet(s) for details) 9. $115.00
10, Personal care products and services 10. $80.00
11. Medical and dental expenses 11. $600.00
12. Transportation. Include gas, maintenance, bus or train 12, $160.00
fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, 13, $100.00

magazines, and books
14, Charitable contributions and religious donations 14,

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

 

 

15a. Life insurance 15a.
15b. Health insurance 15b.
15c. Vehicle insurance 15c. $230.00
16d. Other insurance. Specify: 15d.

 

16. Taxes, Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.

17. Installment or lease payments:

 

 

 

17a. Car payments for Vehicle 1 t7a.

17b. Car payments for Vehicle 2 17b.

17c. Other. Specify: 17c,

17d. Other. Specify: STUDENT LOAN 17d. $500.00
18. Your payments of alimony, maintenance, and support that you did not report as 18.

deducted trom your pay on line 5, Schedule |, Your Income (Official Form 1061).

19. Other payments you make to support others who do not live with you.
Specify: 19.

:

Official Form 106J Schedule J: Your Expenses page 2
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 5 of $425/2019 01:36:02pm

Debtor 1 JESSICA M. BRINKLEY
Debtor2 = JOSHUA E. BRINKLEY Case number (if known) 19-50214

20. Other real property expenses not included in lines 4 or 5 of this form or on
Schedule |: Your Income.

 

 

 

 

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter's insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 208.
21. Other. Specify: PET CARE _ 21g $80.00
22, Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a, $4,465.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2. 22b. $2,030.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $6,495.00

 

 

 

23. Calculate your monthly net income.

 

23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $4,315.13
23b. Copy your monthly expenses from line 22c above. 23b. = $6,495.00
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c, 2,179.87

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because of a modification to the terms of your mortgage?

f¥]_ No.
OO ‘Yes.| Explain here:
None.

 

 

 

 

Official Form 106 Schedule J: Your Expenses page 3
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 6 of 1179/2019 91:36:02pm

Debtor1 JESSICA M. BRINKLEY

Debtor2 JOSHUA E. BRINKLEY Case number (ifknawn) 19-50214

9. Clothing, laundry, and dry cleaning (details):

 

 

CLOTHING $100.00
LAUNDRY $15.00
Total: $115.00

 

 

Official Form 106) Schedule J: Your Expenses page 4
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 7 of "##9/2019 01:36:03pm

Fill in this information to identify your case:

Check if this is:

 

 

 

 

 

Debtor 1 JESSICA M. BRINKLEY 7] An amended fiting

First Name Middie Name Last Name A supplement showing postpetition
Debtor 2 JOSHUA E. BRINKLEY eee noe Nees as loiie
(Spouse, if filing) First Name Middle Name Last Name following date:
United States Bankruptcy Court for the: DISTRICT OF NEVADA MM/DDIYYYY
Case number 18-50214
(if known}

 

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 12/15

Use this form for Debtor 2's separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households.

ff Debtor t and Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer
the questions on this form only with respect to expenses for Debtor 2 that are not raported on Schedule J. Be as complete and
accurate as possible. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

ETRE Describe Your Household

1. Do you and Debtor + maintain separate households?

C1 No. Do not complete this form.
Yes

2. Do you have dependents? CI No
7] Yes. Fill out this information Dependent's relationship to Dependent's Does dependent

 

 

 

 

 

 

Do not list Debtor 7 but list all Debtor 2: age live with you?
for each CON... eessssseeeen aeek a ave wee yous —
other dependants of Debtor 2 or each dependent O No
regardless of whether listed STEPDAUGHTER 16 Yes
as a dependent of Debtor 1 N
on Schedule J. [] No
OJ Yes
Do not state the dependents’ ( No
names. C Yes
O] No
[] Yes
OO No
DO Yes
3. Do your expenses include HI No
expenses of people other than O Yes

yourself, your dependents, and

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement Ina Chapter 13 case
to report expenses as of a date after the bankruptcy is filed.

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. 4. $1,000.00

Include first mortgage payments and any rent for the ground or lot.
If not included in line 4:

4a. Real estate taxes 4a.
4b. Property, homeowner's, or renter's insurance 4b.
4c. Home maintenance, repair, and upkeep expenses 4c.
4d. Homeowner's association or condominium dues 4d.

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 1
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 8 of {17/2019 01:36:03pm

Debtor 1 JESSICA M. BRINKLEY
Debter2 JOSHUA E. BRINKLEY Case number (if known} 19-50214

Your expenses

 

 

 

5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:

6a. Electricity, heat, natural gas 6a,

6b. Water, sewer, garbage collection 6b.

6c. Telephone, cell phone, internet, satellite, and 6c.

cable services

6d. Other. Specify: 6d,
7. Food and housekeeping supplies 7. $300.00
8. Childcare and children's education costs 8.
9. Clothing, laundry, and dry cleaning (See continuation sheet(s) for details) 9. $100.00
10. Personal care products and services 10, $40.00
11. Medical and dental expenses 11. $50.00
12, Transportation. Include gas, maintenance, bus or train 12. $440.00

fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, 13. $100.00

magazines, and books
14. Charitable contributions and religious donations 14,

 

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a.
15b. Health insurance 15b.
i5c. Vehicle insurance 15¢.
15d. Other insurance, Specify: 18d.

 

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.

17. Installment or lease payments:

 

 

17a. Car payments for Vehicle 1 17a.
17b. Car payments for Vehicle 2 17b.
17c. Other. Specify: i7c.
17d. Other. Specify: 17d.
18. Your payments of alimeny, maintenance, and support that you did not report as 18,

deducted from your pay on fine §, Schedule I, Your Income (Official Form 1061).

19, Other payments you make to support others who do not live with you.
Specify: 19,

TTT

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 2
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 9 of "5/2019 01:36:03pm

Debtor 1 JESSICA M. BRINKLEY
Debtor2. JOSHUA E. BRINKLEY Case number (if known) 19-50214

 

20. Other real property expenses not included in lines 4 or 5 of this form or on
Schedule I: Your Income.

 

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c.
20d. Maintenance, repair, and upkeep expenses 20d.
20e, Homeowner's association or condominium dues 20e.

21. Other. Specify: 2.0 4g

 

 

22. Your monthly expenses. Add lines 4 through 21.
The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate 22. 2,030.00
the total expenses for Debtor 1 and Debtor 2.

 

 

 

23. Line not used on this form.

24. Do you expect an Increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
payment to increase or decrease because of a moditication to the terms of your morgage?

C1 No.
M1 Yes.| Explain here:
THE DEBTORS HAVE SEPARATED. THE DEBTOR'S RENT INCLUDES MOST UTILITIES.

 

 

 

 

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 3
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 10 of #35/2019 01:36:03pm

Debtor 1 JESSICA M. BRINKLEY
Debtor2 JOSHUA E. BRINKLEY Case number (if known) 19-50214

9. Clothing, laundry, and dry cleaning (details):

 

 

CLOTHING $85.00
LAUNDRY $15.00
Total: $100.00

 

 

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 4
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 11 of 4/2/2019 01:36:04pm

Fill in this information to identify your case:

Debtor 1 JESSICA MM.
First Narne Middle Name

Debtor 2 JOSHUA E

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number 19-50214 teat
(if known) fy] Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

 

 

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,

concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

[ Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
1 No

CJ Yes. Name of person Attach Bankrupicy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are
true and correct.

x QQ

 

 

JESSICA M. BRINKLEY, Debtor 4 JOSHUA E. BRINKLEY, Debtor 2
Date 04/25/2019 Date 04/25/2019
MM / DD /YYYY MM/ DD /YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 7
Case 19-50214-btb Doc17 Entered 04/25/19 13:53:30 Page 12 of°4'25/2019 01:36:05pm

Current Monthly Income Calculation Details

 

 

 

 

 

 

 

 

 

 

 

 

In re: JESSICA M. BRINKLEY Case Number: 19-50214
JOSHUA E, BRINKLEY Chapter: 7
2. Gross wages, salary, tips, bonuses, overtime and commissions.
Debtor or Spouse's Income Description (if available)
6 5 4 3 2 Last Avg.
Months Months Months Months Months Month Per
Ago Aqo Ago Ago Ago Month

Debtor GROSS INCOME FROM EMPLOYMENT

$3,990.30 $4,456.96 $3,953.11 $4,419.33 $5,089.44 $3,921.07 $4,305.03
Spouse GROSS INCOME FROM EMPLOYMENT

$6,987.98 $5,280.29 $5,083.26 $6,607.72 $4,660.46 $5,468.61 $5,681.39

Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018

 
